                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CR-356-D


UNITED STATES OF AMERICA                    )
                                            )
                                            )
                  v.                        )              ORDER
                                            )
JAMES NATHAN CRAWFORD, JR.,                 )
                                            )
                         Defendant.         )


       Defendant is appealing his 240-month sentence, and the appeal remains pending. See [D.E.

216,218,229]. Thus, the court denies defendant's motion for compassionate release. See [D.E.

269]; Fed. R. Crim. P. 37(a); see, e.g., Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982) (per curiam); United States v. Bunch, 828 F. App'x 185, 185 (4th Cir. 2020) (per curiam)

(unpublished); United States v. Pawlowski, 967 F.3d 327, 329 n.4 (3d Cir. 2020); Doe v. Pub.

Ci~ 749 F.3d 246, 258 (4th Cir. 2014).

       SO ORDERED. This _.1.8 day of May 2021.


                                                        Jfus ~ ~~VEil m
                                                        United States District Judge
